FILED
                            NOT FOR PUBLICATION                             NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TERRY WILLIAMS, Individually and as              No. 11-16952
Personal Representative of the Estate of
Charles L. Williams and Successor Trustee        D.C. No. 2:09-cv-00810-RCJ-LRL
of the Charles L. Williams Living Trust,

              Plaintiff - Appellant,             MEMORANDUM *

  and

CHARLES L. WILLIAMS, Sr., Deceased,

              Plaintiff,

  v.

CLARK COUNTY PUBLIC
ADMINISTRATOR; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

      Terry Williams appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action alleging federal and state law claims arising from

probate and wrongful death proceedings involving her father’s estate. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s rulings

regarding venue, Passantino v. Johnson & Johnson Consumer Prods., Inc., 212

F.3d 493, 504 (9th Cir. 2000), and the dismissal of an action for failure to state a

claim, Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We affirm.

      The California district court properly transferred Williams’s action to

Nevada because California was an improper venue for claims against defendants in

Nevada that arose substantially out of events in Nevada. See 28 U.S.C. § 1391(b)

(listing grounds for venue); 28 U.S.C. § 1406(a) (authorizing transfer of case to

district where it could have been filed instead of dismissing it for improper venue).

      The Nevada district court properly dismissed Williams’s claims under the

Full Faith and Credit Clause because it does not authorize a private right of action.

See Thompson v. Thompson, 798 F.2d 1547, 1555-56 (9th Cir. 1986) (per curiam).


          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument, and, therefore, denies Williams’s request for oral
argument. See Fed. R. App. P. 34(a)(2).

                                           2                                    11-16952
      The Nevada district court properly dismissed Williams’s Racketeer

Influenced and Corrupt Organizations Act (“RICO”), civil rights, conspiracy, and

breach of contract claims because Williams failed to allege one or more elements

for a prima facie claim. See 42 U.S.C. §§ 1981, 1983, 1985; Miller v. Yokohama

Tires Corp., 358 F.3d 616, 620 (9th Cir. 2004) (RICO claim); GES, Inc. v. Corbitt,

21 P.3d 11, 15 (Nev. 2001) (civil conspiracy claim); Bernard v. Rockhill Dev. Co.,

734 P.2d 1238, 1240 (Nev. 1987) (per curiam) (contract claim).

      The Nevada district court properly dismissed Williams’s fraud claim for

failure to plead the alleged fraud with particularity, her state law tort claims as

time-barred, and her accounting claim for failure to identify a fiduciary relationship

with any defendant. See Fed. R. Civ. P. 9(b) (fraud claim must be pled with

particularity); Nev. Rev. Stat. § 11.190(4)(e) (tort claims have a two-year statute of

limitations); Giles v. Gen. Motors Acceptance Corp., 494 F.3d 865, 882 (9th Cir.

2007) (elements of an accounting claim).

      The California and Nevada district courts did not abuse their discretion in

denying reconsideration of their respective rulings regarding transfer of venue and

dismissal for failure to state a claim because Williams failed to establish grounds

for such relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

F.3d 1255, 1263 (9th Cir. 1993) (setting forth grounds for reconsideration).


                                            3                                     11-16952
      Williams’s request for judicial notice of irrelevant events and documents,

and her motion for appointment of counsel, are denied. See Fed. R. Evid. 201;

Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

      Williams’s contentions regarding corruption in the Las Vegas construction

industry; the doctrine of qualified immunity; the district court’s alleged bias; and

the defendants’ alleged efforts to “silence, neutralize, coerce, extort, suborn

perjury, invade privacy of, inflict emotional distress upon, and blackmail” her are

unpersuasive.

      AFFIRMED.




                                           4                                      11-16952